United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-41265
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                               versus

                      CAMERINO PARDO-RODRIGUEZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-185-ALL
                      --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Camerino    Pardo-Rodriguez   appeals   the   sentence     imposed

following his guilty plea to possession with intent to distribute

more than five kilograms of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A). Pardo contends that the district court

erred in finding that he was not entitled to a minimal or minor

role adjustment in his offense level pursuant to United States

Sentencing Guidelines (U.S.S.G.) § 3B1.2, and that the statute of

conviction, 18 U.S.C. §§ 841(a) and (b), is unconstitutional under

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-41265
                                   -2-

Apprendi v. New Jersey, 530 U.S. 466 (2000).        He concedes that this

last argument is foreclosed by this court’s precedent, but he

raises the issue to preserve it for possible Supreme Court review.

     Pardo has not shown that the district court clearly erred in

finding that he was not entitled to a mitigating-role reduction

because he was a courier.       See United States v. Zuniga, 18 F.3d

1254, 1261 (5th Cir. 1994); United States v. Buenrostro, 868 F.2d

135, 137-38 (5th Cir. 1989).          In light of the large amount of

cocaine transported by Pardo, the record supports the district

court’s determination that he was neither a minimal nor minor

participant in the crime.      See Buenrostro, 868 F.2d at 137-38.

     Apprendi    did   not   render   21   U.S.C.   §§   841(a)   and   (b)

unconstitutional.      United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000).       Pardo’s arguments regarding this issue are

foreclosed by this court’s precedent.

     AFFIRMED.